 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336/Fax: (702) 388-6418
 5   jared.l.grimmer@usdoj.gov
     Attorneys for the United States
 6
                            UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00180-RFB-BNW -00059-
                                                  VCF0000-XXX
 9                 Plaintiff,                      Motion to Unseal Case

10         v.

11   CHRISTIAN JAIR JUAREZ,
       aka “Christian Jair Juarez-Perez,”
12
                   Defendant.
13

14          The United States of America, by and through its attorneys, Christopher Chiou,

15   Acting United States Attorney, and Jared L. Grimmer, Assistant United States Attorney,

16   moves for entry of the proposed Order unsealing the above-captioned case.

17          In support of its motion, the Government states:

18      1. On or about March 19, 2021, a Complaint was filed with the Court, charging Mr.

19   Juarez with violation of 8 U.S.C. § 1326(a), Deported Alien Found in the United States.

20   See ECF No. 1, 2:21-mj-00240-NJK.

21      2. Mr. Juarez made an initial appearance before the Court on or about March 23,

22   2021, and was ordered detained pending trial. Id. at ECF Nos. 4, 16. Mr. Juarez remains

23   detained by the U.S. Marshals Service.

24

25

26
1       3. Mr. Juarez has signed a plea agreement with the United States, and this Court has

2    set a change of plea hearing for August 19, 2021. This case was not sealed when it was

3    before the Magistrate Court, but when set before this Court, it was designated as sealed.

4       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

5    that keeping it sealed is not necessary.

6           DATED this 30th day of June, 2021.

7                                               CHRISTOPHER CHIOU
                                                Acting United States Attorney
8

9                                                      /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
10                                              Assistant United States Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   2
26
1                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00180-RFB-BNW -00059---

4                    Plaintiff,                    Order Unsealing Case

5           v.

6    CHRISTIAN JAIR JUAREZ,
       aka “Christian Jair Juarez-Perez,”
7
                            Defendant.
8

9           Upon consideration and review of the Government’s motion:

10          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

11   v. Christian Jair Juarez, is unsealed.

12                       6th day of July, 2021.
            DATED this ______

13                                                  By the Court:

14
                                                    ____________________________
15                                                  Honorable Richard F. Boulware, II
                                                    United States District Judge
16

17

18

19

20

21

22

23

24

25
                                               3
26
